                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZAIYAIR ALI CULBRETH GUYTON, :
          Plaintiff,         :
                             :
     v.                      :                    CIVIL ACTION NO. 19-CV-3541
                             :
CURRAN-FROMHOLD              :
CORRECTIONAL FACILITY,       :
          Defendant.         :

                                          ORDER

       AND NOW, this 8th day of August, 2019, upon consideration of Plaintiff Zaiyair Ali

Culbreth Guyton’s Motion to Proceed In Forma Pauperis (ECF No. 1), and his pro se Complaint

(ECF No. 2) it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

          1915(e)(2)(B)(ii).

       4. The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                           /s/ Mitchell S. Goldberg

                                           MITCHELL S. GOLDBERG, J.
